        Case 2:18-cr-00292-DWA Document 153 Filed 12/18/19 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        )
                                                )
           v.                                   )      Criminal No. 18-292
                                                )
ROBERT BOWERS                                   )


        MOTION TO COMPEL THE GOVERNMENT TO CONFIRM
      PRODUCTION OF ALL RULE 16 AND BRADY MATERIAL IN THE
             POSSESSION OF THE PROSECUTION TEAM

      Defendant Robert Bowers, through counsel, asks this Court to compel the

government to confirm that it has produced all Fed. R. Crim. Pro. 16 and Brady material

in the possession of the prosecution team.

Relevant Factual and Procedural Background

   1. At the status conference on September 4, 2019, government counsel advised the

Court, “[W]e view Rule 16 as substantially complete.” (Tr. 9/4/2019 Status Conf. at 3.)

   2. After that, from September 4 until October 30, 2019, the government provided 5

additional installments of discovery, including 64 separate items, some of which were

created or obtained by law enforcement agencies months prior to their production to the

defense.

   3. At the status conference on October 31, 2019, the government represented to the

Court that it had produced all discovery within the meaning of Fed. R. Crim. P. 16:

      THE COURT: From the government's perspective, everything has been
      given?

      MR. RIVETTI: Correct. We've complied with Rule 16, yes, Your Honor.
        Case 2:18-cr-00292-DWA Document 153 Filed 12/18/19 Page 2 of 5




       THE COURT: Okay. So if I were to ask you at some point when the
       government could confirm that it has produced all discovery, you would tell
       me that's as of right now?

       MR. RIVETTI: We would say we have complied with Rule 16. Our
       investigation –

       THE COURT: Complied with Rule 16?

       MR. RIVETTI: Yes. Our investigation continues. As we continue to gather
       additional information, we continue to provide it to defense.

(Tr. 10/31/2019 Status Conf. at 4) (emphasis added).

   4. After the October 31, 2019 status conference, the government produced 4

additional installments of discovery, including 71 items, many of which were created or

obtained by law enforcement agencies months prior to their disclosure to the defense.

Argument

   As set forth in detail in Mr. Bowers’ Motion to Compel the Production of Discovery

Under Fed. R. Crim. Pro 16 and Brady, filed contemporaneously with this Motion, the

government is required to disclose not only evidence that would be favorable to the

defense at trial, but also evidence that would be favorable at sentencing, i.e., evidence

that would help establish mitigating factors or weaken or counter aggravating ones.

   Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, impose on the prosecution a

nondelegable “duty to learn of” and disclose to the defense all favorable, material

information “known to the others acting on the government’s behalf in the case, including

the police,” a group commonly referred to as “the prosecution team.” Brady, 373 U.S. at

87; Kyles v. Whitley, 514 U.S. 419, 437 (1995). “The prosecution team” is defined


                                              2
        Case 2:18-cr-00292-DWA Document 153 Filed 12/18/19 Page 3 of 5



broadly. See, e.g., Smith v. Secretary of N.M. Dep't of Corrections, 50 F.3d 801, 824

(10th Cir. 1995) (Brady “encompasses not only the individual prosecutor handling the

case, but also extends to the prosecutor’s entire office, as well as law enforcement

personnel and other arms of the state involved in investigative aspects of a particular

criminal venture”) (internal citation omitted); United States v. Brooks, 966 F.2d 1500,

1503 (D.C. Cir. 1992) (duty to search for Brady extends to “branches of government

closely aligned with the prosecution”) (internal quotations and citation omitted); United

States v. Bryant, 439 F.2d 642, 650 (D.C. Cir. 1971) (“The duty of disclosure affects not

only the prosecutor, but the Government as a whole, including its investigative

agencies.”). In accordance with Kyles, the American Bar Association’s Criminal Justice

Standards for the Prosecution Function provide that “the prosecutor should diligently

seek to identify all information in the possession of the prosecution or its agents that

tends to negate the guilt of the accused, mitigate the offense charged, impeach the

government’s witnesses or evidence, or reduce the likely punishment of the accused if

convicted.” ABA Criminal Justice Standards for the Prosecution Function, Standard 3-

5.4(a) (4th ed. 2017).1

    Moreover, the Third Circuit has long suggested a policy of “prompt compliance” with

production of discovery. See Government of Virgin Islands v. Ruiz, 495 F.3d 1175, 1179

(3d. Cir. 1974) (“[W]e take the occasion to suggest that a more meticulous attention to



1
 Available at
https://www.americanbar.org/groups/criminal_justice/standards/ProsecutionFunctionFour
thEdition/
                                              3
        Case 2:18-cr-00292-DWA Document 153 Filed 12/18/19 Page 4 of 5



the government’s discovery obligations under Rule 16 and Brady v. Maryland . . . is

highly desirable…An affirmative policy of prompt compliance would, however, avoid

the risk of needlessly causing a mistrial or a reversal.”). See also United States v.

Starusko, 729 F.2d 256, 261 (3d Cir. 1984) (recognizing the Third Circuit’s

“longstanding policy of encouraging early production”); ABA Model Rule of

Professional Conduct 3.8(d) (2018) (“The prosecutor in a criminal case shall make timely

disclosure to the defense of all evidence or information known to the prosecutor that

tends to negate the guilt of the accused or mitigates the offense, and, in connection with

sentencing, disclose to the defense and to the tribunal all unprivileged mitigating

information known to the prosecutor . . . .”)

   In this case, the government has previously represented to the Court that it has

complied with its discovery obligations, only to subsequently produce additional

discovery that was created or obtained by members of the prosecution team months prior.

As set forth above, the government’s discovery obligations are broad and significant, and

the timeliness of its compliance is of utmost importance to the preparation of the defense.

Accordingly, Mr. Bowers asks this Court to compel the government to confirm that it has

produced all Fed. R. Crim. Pro. 16 and Brady material in the possession of the

prosecution team within 30 days of this Court’s order.



Date: December 18, 2019                    Respectfully submitted,

                                           /s/ Judy Clarke
                                           Judy Clarke
                                           Clarke Johnston Thorp & Rice, PC

                                                4
Case 2:18-cr-00292-DWA Document 153 Filed 12/18/19 Page 5 of 5




                            /s/ Michael J. Novara
                            Michael J. Novara
                            First Assistant Federal Public Defender

                            /s/ Elisa A. Long
                            Elisa A. Long
                            Supervisory Assistant Federal Public Defender




                              5
      Case 2:18-cr-00292-DWA Document 153-1 Filed 12/18/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       )
                                               )
            v.                                 )      Criminal No. 18-292
                                               )
ROBERT BOWERS                                  )


                                       ORDER

      Upon consideration of the Defendant’s Motion to Compel the Government to

Confirm Production of All Fed. R. Crim. Pro. 16 and Brady Material in Possession of the

Prosecution Team, it is ordered that the Motion is GRANTED. The government is

ORDERED to confirm, within 30 days of this Order, that it has produced all Fed. R.

Crim. Pro. 16 and Brady v. Maryland, 373 U.S. 83 (1963), material in the possession of

the prosecution team.




_________                                      ____________________________
Date                                           Donetta W. Ambrose
                                               United States District Judge
